DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendments submitted on 4/28/2021, the rejections of claims 1-2 under 35 U.S.C. § 112(b) have been withdrawn.  
Additionally, Applicant has replaced the “real-time tracking feedback system” with “real-time tracking feedback device” to avoid invocation of claim interpretation under 35 U.S.C. § 112(f).  The Examiner takes the position that the term “device” does not provide sufficient structure so as to distinguish from a generic placeholder.  This also applies the amendments regarding the “workpiece rotating device”.
In view of the terminal disclaimer submitted on 4/28/2021, the double patenting rejection has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The amendment filed 4/28/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Specifically, the added “power regulator” is a specific term used within the art, and is not supported by the originally-filed specification.  The originally-filed specification does contain “power adjustment apparatus”.  However, the Examiner takes the position that a person of ordinary skill would not have reasonably recognize that the power adjustment apparatus, as disclosed in the specification, would correspond to a power regulator.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation that recites “a second controller connected with the strengthening laser device and a first power regulator” should read “a second controller connected with the strengthening laser device and a second power regulator”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
First, the limitation that recites “an online monitoring device … for monitoring a shape and a size of a workpiece” has been determined to invoke 112(f).  Specifically, the term “device” is a generic placeholder, and the generic placeholder is modified by functional language and linked by the transition word “for” (i.e., “for monitoring a shape and a size of a workpiece”).  Further, generic placeholder (i.e., “online monitoring device”) is not modified by sufficient structure, material, or acts for performing the claimed function.  A review of the specification failed to provide sufficient details to describe the corresponding structure that performs the claimed function.
Second, the limitation that recites “a real-time tracking feedback device … for feeding back a real-time data monitored by the online monitoring device” has been determined to invoke 112(f).  Specifically, the term “device” is a generic placeholder, and the generic placeholder is modified by functional language and linked by the transition word “for” (i.e., “for feeding back data monitored by the online monitoring device”).  Further, generic placeholder (i.e., “real-time tracking feedback device”) is not modified by sufficient structure, material, or acts for performing the claimed function.  A review of the specification failed to provide 
Third, the limitation that recites “a workpiece rotating device … for controlling a rotation of the workpiece” has been determined to invoke 112(f). Specifically, the term “device” is a generic placeholder, and the generic placeholder is modified by functional language and linked by the transition word “for” (i.e., “for controlling a rotation of the workpiece”).  Further, generic placeholder (i.e., “workpiece rotating device”) is not modified by sufficient structure, material, or acts for performing the claimed function.  A review of the specification failed to provide sufficient details to describe the corresponding structure that performs the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding the limitation that recites “an online monitoring device … for monitoring a shape and size of a workpiece”, it is unclear what structure the Applicant intends to perform the recited function.  The specification does mention “[t]he online monitoring system ... is obtained through blending analysis of corresponding temperature fields generated by correcting and strengthening” in paragraph [0011] of the published specification.  However, the specification is completely silent in regards to any mentions of a “thermometer”, “thermostat”, “IR sensor”, “infrared sensor”, “heat/thermal sensor”, “pyrometer”, “bimetallic sensor”, “camera”, a combination of these, or a new structure.  In view of the above, the Examiner takes the position that the specification does not contain a written description of the invention.
Regarding the limitation that recites “a real-time feedback device … for feeding back data monitored by the online monitoring device”, it is unclear what structure the Applicant intends to perform the recited function.  The specification is completely devoid as to details describing/hinting at the structure of the real-time feedback device.  For example, it is unclear if the Applicant intends the real-time feedback device to be a network hub/server, a junction box, software module, or 
Regarding the limitation that recites “a workpiece rotating device … for controlling rotation of the workpiece”, it is unclear what structure the Applicant intends to perform the recited function.  The specification is completely devoid as to details describing/hinting at the structure of the workpiece rotating apparatus.  In view of the above, the Examiner takes the position that the specification does not contain a written description of the invention.
Additionally, new claim element “a first power regulator” is not supported by the originally-filed specification.  Specifically, the entirety of the specification is completely silent in regards to “regulate” in general.  Further, the specification is silent as to how the Applicant intends to regulate the power.  The specification leaves it open to interpret the regulate could mean the spatial location of the focal spot of the laser beam, size/area of the irradiation, pulse duration, frequency, wattage of the laser beam, beam shape, a combination of these parameters, or some other parameter not mentioned here.  Moreover, the term “power regulator” has a specific meaning within the art, which the broad disclosure of a power adjustment apparatus does not support.  In view of the above, the Examiner takes the position that the specification does not contain a written description of the invention.  This rationale also applies to “a second power regulator”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “online monitoring device”, “real-time tracking feedback device”, and “workpiece rotating device” all invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the reasons discussed in the 112(a) section.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Regarding the term “first power regulator” is unclear.  Specifically, it is unclear what corresponding structure the Applicant intends to perform the recited function.  This rationale also applies to the term “second power regulator”.
Additionally, the limitation that recites “a first power regulator connected with a real-time tracking feedback device and a computer” is unclear.  Specifically, it is unclear if “a first power regulator” is referring to the previously introduced first power regulator or a different power regulator.
Additionally, the limitation that recites “a commanding” is unclear.  Specifically, it is unclear what a commanding refers to (i.e., a commanding unit or a commanding signal).
The term "comprehensively" in claim 1 is a relative term which renders the claim indefinite.  The term "comprehensively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Additionally, the limitation that recites “a real-time tracking feedback device connected with the first power regulator, the second power regulator, and the computer” is unclear.  Specifically, it is unclear if “a real-time tracking feedback device” is referring to the previously introduced real-time tracking feedback device or a different element.
Additionally, the limitation that recites “a real-time data” is unclear.  Specifically, it is unclear if “real-time data” is referring to the previously introduced “real-time feedback” or a different element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9539681 (hereinafter Santner) in view of U.S. Patent Application Publication No. 20040002199 (hereinafter Fukuyo).
Regarding claim 1, Santner discloses a correcting laser device (second laser 118, Fig. 1, reproduced below, Santner); a strengthening laser device (third laser 120, Fig. 1, Santner); a first controller (laser power supply 118A, Fig. 1 Santner) connected with the correcting laser device (second laser 118, Fig. 1, Santner) configured for controlling the correcting laser device (second laser 118, Fig. 1, Santner); a second controller (laser power supply 120A, Fig. 1 Santner) connected with the strengthening laser device (third laser 120, Fig. 1, Santner) configured for controlling the strengthening laser device (third laser 120, Fig. 1, Santner); comprehensively adjusting a power (“[t]he laser operating parameters include input and output power”, col. 7, ll. 45-46 and Fig. 2, Santner) of the correcting laser device (second laser 118, Fig. 1, Santner); comprehensively adjusting power (“[t]he laser operating parameters include input and output power”, col. 7, ll. 45-46 and Fig. 2, Santner) of the strengthening laser device (third laser 120, Fig. 1, Santner); an online monitoring device (first pyrometer 124, Fig. 1, Santner) connected with the real-time tracking feedback device (signal processing and feedback unit 124A, Fig. 1, Santner) for monitoring (first pyrometer 124 “monitoring and maintaining the desired temperature in the cutting Santner), a shape and size (“a desired shape of the cutting zone”, col. 11, ll. 49-50, Santner) of a workpiece (workpiece 102, Fig. 1, Santner); a real-time tracking feedback device (signal processing and feedback unit 124A, Fig. 1, Santner) connected with the computer (controller 126 is connected to signal processing and feedback unit 124A, col. 6, l. 67 – col. 7, l. 6 and Fig. 1, Santner) for feeding back data monitored by the online monitoring device to the computer (“feedback indicating a loss of output of that laser as it ages, or other valuable information such as an indication that a lens of the laser may be dirty or occluded... the invention may be configured to make compensating adjustments to the laser having its performance monitored by the ... pyrometer” col. 4, ll. 12-18, Santner); a workpiece rotating device (machining arrangement 103, Fig. 1, Santner) connected with the computer (controller 126 and controller 108, Fig. 1, Santner) and configured for controlling a rotation of the workpiece (“machining arrangement 103 is essentially a lathe turning apparatus”, col. 7, ll. 57-58, Santner); and the computer (controller 126 and controller 108, Fig. 1, Santner).

    PNG
    media_image1.png
    497
    345
    media_image1.png
    Greyscale

Moreover, Santner discloses wherein the workpiece (workpiece 102, Fig. 1, Santner) is fixed (chuck 104, Fig. 1, Santner) to the workpiece rotating apparatus (“machining arrangement 103 is essentially a lathe turning apparatus”, col. 7, ll. 57-58 and Fig. 1, Santner); the correcting laser device (second laser 118, Fig. 1, Santner) and the strengthening laser device (third laser 120, Fig. 1, Santner) are located on a side of the workpiece (workpiece 102, Fig. 1, Santner) with the strengthening laser device (third laser 120, Fig. 1, Santner) moving freely around both sides of the workpiece (“the third laser 120 is mounted on a robotic arrangement 125 that is operatively connected to, but moveable independently from the machining arrangement 103 and the workpiece 102”, col. 6, ll. 57-60 and Santner).  As Santner discloses rotating the workpiece, a stationary laser device would be located on both sides of the workpiece once the workpiece completes a 360⁰ rotation.
Furthermore, Santner discloses adjusting laser specifications (Block 206, Fig. 2, reproduced below, Santner) based on monitored feedback (Block 216, Fig. 2, Santner).

    PNG
    media_image2.png
    335
    498
    media_image2.png
    Greyscale

Santner also discloses “[i]t is contemplated that the material property data provided ... will typically include data in the machine readable format describing applicable material properties for the workpiece 102 ... including mechanical properties at elevated temperatures, thermal and optical material properties of the workpiece 102” (col. 10, ll. 60-66).
Santner discloses that “[a]ll methods described herein can be performed in any suitable order unless otherwise indicated herein or otherwise clearly contradicted by context” (emphasis added) (col. 14, ll. 11-13).
However, this embodiment of Santer does not explicitly disclose the workpiece rotating device, the first controller, the second controller, and the real-time tracking feedback device are all connected with the computer; a first power regulator, a second power regulator, the first power regulator connected with the real-time tracking feedback device, configured for receiving a real-time feedback from the real-time tracking feedback device and a commanding from the computer, the second power regulator connected with the real-time tracking feedback device, configured for receiving the real-time feedback from the real-time tracking feedback device, the real-time tracking feedback device feeding back a real-time data to the first power regulator, the second power regulator.
Further, Santner teaches that “[a]lthough the controller 126 and the machine controller 108 are illustrated as separate elements in ... FIG. 1, those having skill in the art will recognize that in other embodiments of the invention the controller 126 and the machine controller 108 may be combined into a single element” (emphasis added) (col. 7, ll. 7-12).  To clarify, the Examiner is using the embodiment where the controller 126 and the machine controller 108 are a single element.  Therefore, first controller, the second controller, and the real-time tracking feedback system.
However, Santer does not explicitly disclose a first power regulator, a second power regulator, the first power regulator connected with the real-time tracking feedback device, configured for receiving a real-time feedback from the real-time tracking feedback device and a commanding from the computer, the second power regulator connected with the real-time tracking feedback device, configured for receiving the real-time feedback from the real-time tracking feedback device, the real-time tracking feedback device feeding back a real-time data to the first power regulator, the second power regulator.
Fukuyo is directed toward a laser processing apparatus.  Fukuyo teaches a first power regulator (power regulator 401, paragraph [0418] and Fig. 67, reproduced below, Fukuyo), a second power regulator (power regulator 401, paragraph [0418] and Fig. 67, Fukuyo).  To clarify, the Examiner modifies Santner by adding a power regulator 401 to the laser 118 and laser 120.

    PNG
    media_image3.png
    334
    505
    media_image3.png
    Greyscale


Fukuyo also teaches power regulator connected with the real-time tracking feedback device (“[t]he overall controller 127 is electrically connected to the power regulator 401.  FIG. 67 does not depict it”, paragraph [0425], Fukuyo).  As Santner discloses a controller 126 is connected to signal processing and feedback unit 124A (col. 6, l. 67 – col. 7, l. 6 and Fig. 1, Santner), the Examiner’s modification would have the power regulator connected with the real-time tracking feedback device, at least indirectly.  It logically follows that the power regulator would also be configured for receiving a real-time feedback from the real-time tracking feedback device.
Fukuyo also teaches the power regulator is configured for receiving a commanding from the computer (“[t]he power adjustment explained in the foregoing is effected when an operator of the laser processing apparatus inputs the Fukuyo).  Further, Fukuyo teaches multiple ways of controlling the power of the laser (i.e., the driving current for a pumping semiconductor laser in the laser light source 101 and the power regulator 401, as discussed in paragraph [0420]). 
The above rationale also applies to the second power regulator.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Santner to incorporate the teachings of Fukuyo to include a first power regulator, a second power regulator, the first power regulator connected with the real-time tracking feedback device, configured for receiving a real-time feedback from the real-time tracking feedback device and a commanding from the computer, the second power regulator connected with the real-time tracking feedback device, configured for receiving the real-time feedback from the real-time tracking feedback device, the real-time tracking feedback device feeding back a real-time data to the first power regulator, the second power regulator.  One skilled in the art would have been motivated to combine the references because doing so would make “it possible to cut the object to be processed precisely along the line along which the object is intended to be cut”.  See Fukuyo, paragraph [0029].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automate/WCG/                                                                                                                                                                                                        d information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JUSTIN C DODSON/Primary Examiner, Art Unit 3761